Citation Nr: 0636693	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disorder, claimed as generalized anxiety 
disorder.

2.  Entitlement to service connection for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1940 to June 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, 
in pertinent part, denied the veteran's claims for service 
connection for a generalized anxiety disorder and for 
residuals of a right hand injury.

A hearing before the Board was scheduled in December 2004, 
but the veteran failed to report.  He has not explained his 
absence or requested to reschedule his hearing.  Other 
records also show the veteran previously had failed to appear 
for his RO hearings scheduled for May and August 2003.  Thus, 
his appeal will be processed as if he withdrew his hearing 
request.  38 C.F.R. § 20.704(d) (2006).

In January 2006, the Board remanded the matters on appeal for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  A chronic anxiety disorder was not shown during service 
or for years thereafter; the veteran is not currently shown 
to have a chronic anxiety disorder, and there is no evidence 
linking the veteran's complaints of an anxiety disorder to 
service.

3.  The veteran incurred a right hand 5th metacarpal fracture 
in a fight with another soldier after drinking on duty; the 
evidence shows this injury was sustained as a result of 
willful misconduct, not in the line of duty.


CONCLUSIONS OF LAW

1.  Service connection for a generalized anxiety disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for residuals of a right hand fracture 
is not warranted.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.1(n), 3.301, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in December 2000 and February 2006 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, lay statements, and VA 
treatment and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran's Claims for Service Connection, Generally

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  
An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA. 38 U.S.C.A. 
§ 105(a) (West 2002); 38 C.F.R. § 3.1(m) (2006).

"Willful misconduct" is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this case, the veteran essentially claims that he has a 
current psychiatric condition that originated during service.  
In support of his claim, he points to inservice mental health 
treatment records.  The veteran disputes the accuracy of his 
service medical records, asserting that the reporting medical 
officer did not like him because he dated the medical 
officer's girlfriend's sister.  The veteran also claims that 
he has residuals of a right hand injury attributable to an 
incident where he punched a fellow serviceman while 
performing airplane maintenance during service.  In a 
November 2005 statement, the veteran's representative 
indicated that the evidence of record regarding the 
altercation does not establish the veteran's level of alcohol 
intoxication at the time the alleged incident took place on 
December 24, 1943.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

1.  Generalized Anxiety Disorder

As will be explained below, the competent medical evidence of 
record indicates the veteran does not currently suffer from 
generalized anxiety disorder, and did not suffer from 
generalized anxiety disorder during active service.  As such, 
a grant of service connection is not in order for this 
condition. 

Service medical records do not show that the veteran had a 
chronic psychiatric problem during service.  Notes from 
February 1943 indicate the veteran was referred for mental 
observation due to his non-cooperation, refusal to get up, 
malingering, failure to comply with regulations or 
instructions, negative attitude, and bitterness towards 
authority.  Clinical records from March 1943 indicate the 
veteran was admitted for mental observation for a two-week 
period.  He was found to have no disease and he was 
discharged for duty.  Notes addressed a referral from the 
veteran's commanding officer due to the veteran's "frequent 
infractions of regulations and incorrigible behaviour."  
Other records show the veteran was involved in numerous 
fights.  The veteran discussed his service and personnel 
history.  The admission report included a mental status 
examination the summary of which indicated no evidence of 
personality deficiencies, but apparent resentfulness for lack 
of recognition.  It was noted that the veteran expressed a 
desire to alter his behavior.  A follow up note indicated the 
veteran was transferred to a station hospital later in the 
month of February for a mental observation.

With regard to this course of treatment, the Board finds that 
while there is evidence that the veteran was admitted for an 
inpatient mental evaluation, all the evidence from this time 
indicates that the veteran did not have a psychiatric 
condition, but rather, that he had problems getting along 
with others.  With respect to the veteran's contentions 
regarding the improper recording of his inservice medical 
records, the Board can find no evidence that medical records 
have been altered, or that they were not accurately drafted 
at the time they were recorded. 

Records of subsequent treatment over the remainder of the 
veteran's period of service contain no indications of any 
complaints or findings indicative of a chronic psychiatric 
disorder.  In short, the competent medical evidence from 
service does not show that the veteran had any chronic 
psychiatric disorder (including a generalized anxiety 
disorder) during service.  

From the time of separation from service in 1945, until the 
veteran was first treated for complaints of anxiety in July 
1998 (a period of more than 50 years), records are silent for 
any documentation of psychiatric symptoms or treatment.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service, are probative 
evidence against the claim.).  In July 1998 VA treatment 
records, the veteran reported that he was nervous all the 
time.  In discussing his history of the nervous condition, 
the veteran mentioned his military service and an unrelated 
incident in 1956.  The veteran requested a prescription for 
Buspar, and this was provided.  He was diagnosed with 
generalized anxiety disorder, based on this account of 
history.  By December 1998, however, the veteran no longer 
reported panic or anxiety symptoms and was not taking Buspar.  
Further, May 1999 VA outpatient records indicate the 
veteran's generalized anxiety was in remission.

The veteran underwent a VA psychiatric examination in August 
2000, however, no psychiatric diagnosis was provided.  The 
examiner assigned no diagnosis on Axis I and II; listed 
hypertension, reflux esophagitis, renal failure, chronic 
obstructive pulmonary disease, hypercholesterolemia, and a 
hiatal hernia on Axis III; noted homelessness on Axis IV; and 
assigned a Global Assessment of Functioning (GAF) score of 50 
- which, according to DSM-IV, is indicative of moderate to 
serious symptoms.

On subsequent VA examination in December 2002, the examiner 
discussed the veteran's pertinent service and medical history 
and reviewed the veteran's claims file.  A GAF score of 
"about 75" was assigned, indicating no more than slight 
impairment in social and occupational settings.  The examiner 
found that the veteran had generalized anxiety disorder by 
history only, and stated that this condition was not 
currently active or observable.  The examiner added that this 
condition was not service-connected.  The examiner stated 
that the veteran was showing some evidence of occasional mild 
irritation that may well be a reflection of personality 
characteristics - rather than anything on an Axis I 
diagnosis.  A life-long history of four or five episodes of 
"free floating" anxiety were considered secondary to the 
veteran's character pathology. 

Taken together, VA outpatient records and the December 2002 
VA examination demonstrate that the veteran has no current 
psychiatric disorder.  The original 1998 diagnosis of a 
generalized anxiety disorder was based upon the veteran's 
account of history, and was not supported by findings in 
December 1998 or May 1999 outpatient records.  More 
importantly, the December 2002 VA examiner specifically 
stated that such a diagnosis is only indicated by history, 
and that there were no current observable symptoms.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there can be no valid claim without proof of a 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992);   Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).

In conclusion, while the veteran reports a history of panic 
and anxiety symptoms treated while in service, there is no 
documentation of a chronic psychiatric disorder during 
service or for many years thereafter.  While the veteran was 
diagnosed with general anxiety disorder around 1998, there is 
no competent medical evidence relating that diagnosis to the 
veteran's period of service more than 50 years earlier.  
Moreover, the veteran has no current diagnosis of anxiety 
disorder or any other psychiatric disorder.  With no evidence 
of a chronic psychiatric disorder incurred in service, no 
record of a current diagnosis of a chronic psychiatric 
disorder, and no medical evidence linking a psychiatric 
diagnosis (by history) to any aspect of service, there is no 
basis upon which to grant service connection.  See Hickson, 
supra.   

2.  Residuals of a Right Hand Injury

The veteran contends that he is entitled to service 
connection for residuals of an inservice fracture to a bone 
in his right hand.  While it is clear that the veteran 
currently has residuals of an inservice fracture, this matter 
hinges on whether or not the veteran incurred his right hand 
injury in the line of duty.

Service records include a January 1944 report indicating that 
the veteran was admitted for treatment of a simple/complete 
fracture of the distal head of his fifth right metacarpal 
bone.  These records show the fracture occurred on December 
25, 1943.  The veteran reported the fracture was caused after 
he struck another soldier's jaw during an argument while they 
were working on airplanes.  A February 1944 letter was 
dispatched from the hospital to the veteran's commanding 
officer.  This letter stated that the injury was the result 
of the veteran's own willful misconduct, and not incurred in 
the line of duty.  It also stated that the veteran was 
involved in a fight and had been drinking intoxicating 
beverages.  Another service medical record documents that a 
LOD (line of duty) determination was requested, and that it 
was returned showing "NO" "AW 107".  A note on the bottom 
of that record indicated that the veteran was restricted 
during hospitalization due to misconduct and being drunk on 
the ward.   

In a May 2001 administrative decision, the RO found that the 
injury to the veteran's right hand, which occurred as a 
result of a fight on December 25, 1943, was not incurred in 
the line of duty, but rather was the result of willful 
misconduct.      

While the record reflects that the veteran currently suffers 
from residuals (arthritis) of an inservice fracture to a bone 
in his right hand, the evidence also clearly shows that this 
inservice injury was proximately caused by the veteran's own 
willful misconduct (alcohol and fighting), and was determined 
to have incurred outside of the line of duty.  As the 
veteran's injury was not incurred in the line of duty, 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.301.

The veteran's representative has argued that evidence of the 
veteran drinking is not proof of intoxication, and therefore, 
not proof of willful misconduct.  The finding of willful 
misconduct by the Board at present does not depend merely on 
the veteran's blood alcohol level at the time he threw the 
punch.  Rather, the Board looks initially to the content of 
the veteran's actions.  Irrespective of whether the veteran 
had become intoxicated, drinking intoxicating beverages 
(while working) and engaging in fisticuffs are acts involving 
conscious wrongdoing or known prohibited action.  See 
38 C.F.R. § 3.1(m) (n).  Additionally, the Board finds it 
most significant that the veteran's inservice actions were 
characterized by the commanding officer of the hospital to 
have been misconduct and not in the line of duty.  The Board 
places great weight such a contemporaneous finding of an 
officer charged with the duty of making such determinations.  
Furthermore, the Board also rests heavily on the RO's May 
2001 administrative decision finding that the injury was not 
incurred in the line of duty.  

The veteran has not submitted any evidence or argument to 
counter the 1944 line of duty determination and/or the May 
2001 RO administrative decision.  The Board has no basis upon 
which to disturb those decisions to find for the veteran in 
this matter.  Since the right hand residuals are due to 
willful misconduct, and were not incurred in the line duty, 
VA benefits based on such incident are barred. See 38 C.F.R. 
§ 3.301.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is clearly 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a generalized anxiety disorder is 
denied.

Service connection for residuals of a right hand injury is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


